Our attention was called, in an application for rehearing by plaintiff-appellant, to the fact that although it secured a reversal of the judgment of the lower court, we erroneously taxed the costs of appeal against it when, in fact, the costs should have been levied against the defendants-appellees. *Page 113 
Of course, this is a clerical error which we can correct without granting a rehearing. Accordingly, our decree is amended and it is now ordered that the defendants-appellees pay the costs of appeal.
Rehearing refused.